UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-4578


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GARFIELD D. CAMPBELL,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:09-cr-00236-FDW-1)


Submitted:   January 4, 2012                 Decided:   February 2, 2012


Before GREGORY, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard L. Brown, Jr., LAW OFFICES OF          RICHARD L. BROWN, Jr.,
Monroe, North Carolina, for Appellant.        Anne M. Tompkins, United
States Attorney, Richard Lee Edwards,         Assistant United States
Attorney, Asheville, North Carolina, for      Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Garfield    F.     Campbell        appeals        the    district          court’s

denial of his motion to suppress evidence.                            After the district

court denied the motion, Campbell pled guilty to one count of

being a felon in possession of a firearm in violation of 18

U.S.C.     § 922(g)      (2006)       and    was     sentenced             to     120    months’

imprisonment.           Pursuant       to     his        plea    agreement,             Campbell

preserved the right to appeal the district court’s ruling on the

motion   to    suppress.         On    appeal,      he     argues          that    the    police

officer’s command for him to stop constituted an unauthorized

seizure.

              This court reviews the factual findings underlying a

district court’s ruling on a motion to suppress for clear error

and its legal conclusions de novo.                  United States v. Foster, 634

F.3d 243, 246 (4th Cir. 2011).                   When evaluating the denial of a

suppression motion, this court construes the evidence in the

light most favorable to the Government.                         Id.        Finding no error

in the district court’s ruling, we affirm.

              Consistent with the Fourth Amendment, a police officer

may stop a person for investigative purposes when the officer

has    reasonable       suspicion       based       on     articulable            facts     that

criminal activity is afoot.                 United States v. Arvizu, 534 U.S.

266,   273    (2002);    Terry    v.    Ohio,       392    U.S.       1,    22    (1968).      A

“seizure” warranting Fourth Amendment protection occurs when, in

                                             2
view of the totality of the circumstances, a reasonable person

would   not    feel      free    to     leave     or    otherwise     terminate         the

encounter.         United States v. Lattimore, 87 F.3d 647, 653 (4th

Cir. 1996).         Not all police-citizen interactions constitute a

seizure; “[o]nly when the officer, by means of physical force or

show of authority, has in some way restrained the liberty of a

citizen may we conclude that a ‘seizure’ has occurred.”                           Terry,

392   U.S.    at    19   n.16.        The   general     rule    is   that    a    seizure

“requires either physical force . . . or, where that is absent,

submission to the assertion of authority.”                     California v. Hodari

D., 499 U.S. 621, 626 (1991).               A defendant who flees the police

in response to an assertion of authority has not been seized,

and thus his Fourth Amendment rights are not implicated.                          Id. at

626, 629.

             Campbell’s      encounter          with   the     officer      was   not     a

seizure within the protections of the Fourth Amendment because,

as the district court reasonably found, he did not submit to the

officer’s     assertion         of    authority        and     was   not     physically

restrained.        Indeed, he fled from the officer’s presence.                         See

United States v. Brown, 401 F.3d 588, 594 (4th Cir. 2005) (“A

defendant who flees the police in response to an assertion of

authority has not been seized, and thus his Fourth Amendment

rights are not implicated.”).                Because Campbell was not seized

and   the    protections        of    the   Fourth     Amendment     were     thus      not

                                            3
implicated, a discussion of the reasonableness of the officer’s

suspicion is unnecessary.

           We therefore affirm the district court’s judgment.       We

dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                              AFFIRMED




                                    4